Exhibit 10.2

4,500,000 Shares

MASTEC, INC.

Common Stock, Par Value $0.10 Per Share

UNDERWRITING AGREEMENT

June 1, 2009



--------------------------------------------------------------------------------

June 1, 2009

MORGAN STANLEY & CO. INCORPORATED

As Representative of the Underwriters

c/o Morgan Stanley & Co. Incorporated

1585 Broadway

New York, New York 10036

Ladies and Gentlemen:

The several Selling Stockholders named in Schedule I hereto (the “Selling
Stockholders”) propose to sell to the several Underwriters named in Schedule I
hereto (the “Underwriters”) an aggregate of 4,500,000 shares of Common Stock,
par value $0.10 per share (the “Firm Shares”) of MasTec, Inc., a Florida
corporation (the “Company”). The Selling Stockholders also propose to sell to
the several Underwriters not more than an aggregate of additional 675,000 shares
of Common Stock, par value $0.10 per share (the “Additional Shares”) of the
Company if and to the extent that you shall have determined to exercise the
right to purchase such shares of common stock granted to the Underwriters in
Section 2 hereof. The Firm Shares and the Additional Shares are hereinafter
collectively referred to as the “Shares.” The shares of Common Stock, par value
$0.10 per share, of the Company outstanding are hereinafter referred to as the
“Common Stock.” Morgan Stanley & Co. Incorporated has agreed to act as
Representative of the Underwriters (the “Representative”) in connection with the
offering and sale of the Shares.

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a shelf registration statement, including a prospectus, (the file
number of which is 333-158502) on Form S-3, relating to securities (the “Shelf
Securities”) including the Shares, to be issued from time to time by the
Company. The registration statement, at any given time, including the amendments
thereto to such time, the exhibits and any schedules thereto at such time, the
documents incorporated by reference therein pursuant to Item 12 of Form S-3
under the Securities Act of 1933, as amended (the “Securities Act”), at such
time and the documents otherwise deemed to be a part thereof or included therein
by regulations promulgated under the Securities Act, as amended to the date of
this Agreement, is hereinafter referred to as the “Registration Statement”; and
the related prospectus covering the Shelf Securities dated April 8, 2009 in the
form first used to confirm sales of the Shares (or in the form first made
available to the Underwriters by the Company to meet requests of purchasers
pursuant to Rule 173 under the Securities Act) is hereinafter referred to as the
“Basic Prospectus.” The Basic Prospectus, as supplemented by the prospectus
supplement specifically relating to the Shares in the form first used to confirm
sales of Shares (or in the form first made available to the Underwriters by the
Company to meet requests of purchasers pursuant to Rule 173 under the Securities
Act) is hereinafter referred to as the “Prospectus,” and the term “preliminary
prospectus” means any preliminary form of the Prospectus. For purposes of this
Agreement, “free writing prospectus” has the meaning set forth in Rule 405 under
the Securities Act, “Time of Sale Prospectus” means the preliminary prospectus
together with the free writing



--------------------------------------------------------------------------------

prospectuses, if any, each identified in Schedule II hereto, and “broadly
available road show” means a “bona fide electronic road show” as defined in Rule
433(h)(5) under the Securities Act that has been made available without
restriction to any person. As used herein, the terms “Registration Statement,”
“Basic Prospectus,” “preliminary prospectus,” “Time of Sale Prospectus” and
“Prospectus” shall include the documents, if any, incorporated by reference
therein. The terms “supplement,” “amendment,” and “amend” as used herein with
respect to the Registration Statement, the Basic Prospectus, the Time of Sale
Prospectus, any preliminary prospectus or any free writing prospectus shall
include all documents subsequently filed by the Company with the Commission
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), that are incorporated by reference therein. For purposes of this
Agreement, all references to the Registration Statement, any preliminary
prospectus, the Prospectus or any amendment or supplement to any of the
foregoing shall be deemed to include the copy filed with the Commission pursuant
to its Electronic Data Gathering, Analysis and Retrieval system (EDGAR) and/or
Interactive Data Electronic Applications (IDEA) system or any successor system
or database.

 

  1. Representations and Warranties

(A) The Company, as of the date hereof and as of the First Closing Date (as
defined in Section 4), and as of the Option Closing Date (as defined in
Section 2), if any, represents and warrants to and agrees with each of the
Underwriters that:

(a) The Registration Statement has become effective; no stop order suspending
the effectiveness of the Registration Statement is in effect, and no proceedings
for such purpose are pending before or threatened by the Commission.

(b) As of the date the Registration Statement was filed, the Company was a
well-known seasoned issuer (as defined in Rule 405 of the Securities Act)
eligible to use the Registration Statement as an automatic shelf registration
statement and the Company has not received notice that the Commission objects to
the use of the Registration Statement as an automatic shelf registration
statement.

(c) (i) The Registration Statement, when it became effective, did not contain
and, as amended or supplemented, if applicable, will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading,
(ii) the Registration Statement as of the date hereof does not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading,
(iii) the Registration Statement and the Prospectus comply and, as amended or
supplemented, if applicable, will comply in all material respects with the
Securities Act and the applicable rules and regulations of the Commission
thereunder, (iv) the Time of Sale Prospectus does not, and at the time of each
sale of the Shares in connection with the offering when the Prospectus is not
yet available to prospective purchasers and at the Closing Date (as defined in
Section 4), the Time of Sale Prospectus, as then amended or supplemented by the
Company, if applicable, will not, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
(v) each

 

2



--------------------------------------------------------------------------------

broadly available road show, if any, when considered together with the Time of
Sale Prospectus, does not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading and
(vi) the Prospectus does not contain and, as amended or supplemented, if
applicable, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements or omissions in the Registration Statement, the Time of Sale
Prospectus or the Prospectus based upon information relating to any Underwriter
furnished to the Company in writing by such Underwriter through you expressly
for use therein.

(d) The documents incorporated or deemed to be incorporated by reference in the
Time of Sale Prospectus or the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
Commission thereunder (the “Exchange Act Regulations”), and, when read together
with the other information in the Time of Sale Prospectus or the Prospectus at
its date and at the Closing Date, did not and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

(e) The Company is not an “ineligible issuer” in connection with the offering
pursuant to Rules 164, 405 and 433 under the Securities Act. Any free writing
prospectus that the Company is required to file pursuant to Rule 433(d) under
the Securities Act has been, or will be, filed with the Commission in accordance
with the requirements of the Securities Act and the applicable rules and
regulations of the Commission thereunder. Each free writing prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or behalf of or used or referred to by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. Except for the free writing prospectuses, if any,
identified in Schedule II hereto, and electronic road shows, if any, furnished
to you before first use, the Company has not prepared, used or referred to, and
will not, without your prior consent, prepare, use or refer to, any free writing
prospectus. Any issuer free writing prospectus as defined in Rule 433(h) under
the Securities Act, as of its issue date and at all subsequent times through the
completion of the public offer and sale of Shares or until any earlier date that
the Company notified or notifies the Representative as required in Section 6(e)
and 6(f), did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement, the Time of Sale Prospectus or the Prospectus, including
any document incorporated by reference therein and any preliminary or other
prospectus deemed to be a part thereof that has not been superseded or modified.

(f) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own its property and to conduct its
business as described in the Time of Sale Prospectus and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

 

3



--------------------------------------------------------------------------------

(g) Each “significant subsidiary” as such term is defined in Item 1-02 of
Regulation S-X promulgated by the Commission (each a “Significant Subsidiary”)
of the Company is listed on Schedule III hereto. Each Significant Subsidiary of
the Company has been duly incorporated or organized, is validly existing as a
corporation or limited liability company in good standing under the laws of the
respective jurisdiction of incorporation or organization, has the corporate or
limited liability power and authority to own its respective property and to
conduct its respective businesses as described in the Time of Sale Prospectus
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its respective businesses or ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not have a material
adverse effect on the Company and its subsidiaries, taken as a whole; all of the
issued shares of capital stock of each subsidiary of the Company have been duly
and validly authorized and issued, are fully paid and non-assessable and are
owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims, except as set forth in the Registration
Statement.

(h) This Agreement has been duly authorized, executed and delivered by the
Company.

(i) The authorized capital stock of the Company conforms as to legal matters to
the description thereof contained in each of the Time of Sale Prospectus and the
Prospectus.

(j) The shares of Common Stock outstanding have been duly authorized and are
validly issued, fully paid and non-assessable.

(k) The Shares have been duly authorized and are validly issued, fully paid and
non-assessable.

(l) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement will not contravene any
provision of applicable law or the certificate of incorporation or by-laws of
the Company or any agreement or other instrument binding upon the Company or any
of its subsidiaries that is material to the Company and its subsidiaries, taken
as a whole, or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over the Company or any subsidiary, and no consent,
approval, authorization or order of, or qualification with, any governmental
body or agency is required for the performance by the Company of its obligations
under this Agreement, except such as may be required by the securities or Blue
Sky laws of the various states in connection with the offer and sale of the
Shares.

(m) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Prospectus.

(n) There are no legal or governmental proceedings pending or threatened to
which the Company or any of its subsidiaries is a party or to which any of the
properties of the Company or any of its subsidiaries is subject other than
proceedings accurately described

 

4



--------------------------------------------------------------------------------

in all material respects in the Time of Sale Prospectus and proceedings that
would not have a material adverse effect on the Company and its subsidiaries,
taken as a whole, or on the power or ability of the Company to perform its
obligations under this Agreement or to consummate the transactions contemplated
by the Time of Sale Prospectus.

(o) Each preliminary prospectus filed as part of the registration statement as
originally filed or as part of any amendment thereto, or filed pursuant to Rule
424 under the Securities Act, complied when so filed in all material respects
with the Securities Act and the applicable rules and regulations of the
Commission thereunder.

(p) The Company is not required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

(q) Except as disclosed in the Registration Statement, the Company and its
subsidiaries (i) are in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, have a material adverse effect on the Company and
its subsidiaries, taken as a whole.

(r) Except as disclosed in the Registration Statement, there are no costs or
liabilities associated with Environmental Laws (including, without limitation,
any capital or operating expenditures required for clean-up, closure of
properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which would, singly or in the aggregate, have a
material adverse effect on the Company and its subsidiaries, taken as a whole.

(s) Except as disclosed in the Registration Statement, there are no contracts,
agreements or understandings between the Company and any person granting such
person the right to require the Company to file a registration statement under
the Securities Act with respect to any securities of the Company or to require
the Company to include such securities with the Shares registered pursuant to
the Registration Statement.

(t) The pro forma consolidated financial statements of the Company and its
subsidiaries and the related notes thereto included in the Preliminary
Prospectus, the Prospectus and the Registration Statement or incorporated by
reference in the Preliminary Prospectus, the Prospectus and the Registration
Statement, present fairly the information contained therein, have been prepared
in accordance with the Commission’s rules and guidelines with respect to pro
forma financial statements and have been properly presented on the basis
described therein, and the assumptions used in the preparation thereof are
reasonable and the adjustments used therein are appropriate to give effect to
the transactions and circumstances referred to therein.

 

5



--------------------------------------------------------------------------------

(u) Neither the Company nor any of its subsidiaries or affiliates, nor any
director, officer, or employee, nor, to the Company’s knowledge, any agent or
representative of the Company or of any of its subsidiaries or affiliates, has
taken or will take any action in furtherance of an offer, payment, promise to
pay, or authorization or approval of the payment or giving of money, property,
gifts or anything else of value, directly or indirectly, to any “government
official” (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company and
its subsidiaries and affiliates have conducted their businesses in compliance
with applicable anti-corruption laws and have instituted and maintain and will
continue to maintain policies and procedures designed to promote and achieve
compliance with such laws and with the representation and warranty contained
herein.

(v) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.

(w) (i) The Company represents that neither the Company nor any of its
subsidiaries (collectively, the “Entity”) or any director, officer, employee,
agent, affiliate or representative of the Entity, is an individual or entity
(“Person”) that is, or is owned or controlled by a Person that is:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”) or other sanctions authority (collectively,
“Sanctions”), nor

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, North
Korea, Sudan and Syria).

(ii) The Company represents and covenants that for the past 5 years, the Entity
has not knowingly engaged in, is not now knowingly engaged in, and will not
engage in, any dealings or transactions with any Person, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions.

 

6



--------------------------------------------------------------------------------

(x) Subsequent to the respective dates as of which information is given in each
of the Registration Statement, the Time of Sale Prospectus and the Prospectus,
(i) the Company and its subsidiaries have not incurred any material liability or
obligation, direct or contingent, nor entered into any material transaction;
(ii) the Company has not purchased any of its outstanding capital stock, nor
declared, paid or otherwise made any dividend or distribution of any kind on its
capital stock other than ordinary and customary dividends; and (iii) there has
not been any material change in the capital stock, short-term debt or long-term
debt of the Company and its subsidiaries except in each case as described in
each of the Registration Statement, the Time of Sale Prospectus and the
Prospectus, respectively.

(y) The Company and its subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as are described in the Time of Sale Prospectus or such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company and its
subsidiaries; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its subsidiaries, in each case except as described in the Time of
Sale Prospectus.

(z) The Company and its subsidiaries own or possess, or can acquire on
reasonable terms, all material patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks and trade names currently employed by them in
connection with the business now operated by them, and neither the Company nor
any of its subsidiaries has received any notice of infringement of or conflict
with asserted rights of others with respect to any of the foregoing which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

(aa) No material labor dispute with the employees of the Company or any of its
subsidiaries exists, except as described in the Time of Sale Prospectus, or, to
the knowledge of the Company, is imminent; and the Company is not aware of any
existing, threatened or imminent labor disturbance by the employees of any of
its principal suppliers, manufacturers or contractors that could have a material
adverse effect on the Company and its subsidiaries, taken as a whole.

(bb) The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; neither the Company nor any of its subsidiaries has been refused any
insurance coverage sought or applied for, and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a material adverse effect on the Company
and its subsidiaries, taken as a whole, except as described in the Time of Sale
Prospectus.

 

7



--------------------------------------------------------------------------------

(cc) The Company and its subsidiaries possess all certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, and neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a material adverse effect on
the Company and its subsidiaries, taken as a whole, except as described in the
Time of Sale Prospectus.

(dd) The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the Time of Sale Prospectus,
since the end of the Company’s most recent audited fiscal year, there has been
(i) no material weakness in the Company’s internal control over financial
reporting (whether or not remediated) and (ii) no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

(ee) Except as described in the Time of Sale Prospectus, the Company has not
sold, issued or distributed any shares of Common Stock during the six-month
period preceding the date hereof, including any sales pursuant to Rule 144A
under, or Regulation D or S of, the Securities Act, other than shares issued
pursuant to employee benefit plans, qualified stock option plans or other
employee compensation plans or pursuant to outstanding options, rights or
warrants.

(B) Each of the Selling Stockholders, severally, as of the date hereof and as of
the First Closing Date (as defined in Section 4), and as of the Option Closing
Date (as defined in Section 2), if any, represents and warrants to and agrees
with each of the Underwriters that:

(a) All consents, approvals, authorizations and orders necessary for the
execution and delivery by such Selling Stockholder of this Agreement and for the
sale and delivery of the Shares to be sold by such Selling Stockholder
hereunder, have been obtained; and such Selling Stockholder has full right,
power and authority to enter into this Agreement and to sell, assign, transfer
and deliver the Shares to be sold by such Selling Stockholder hereunder.

(b) The sale of the Shares to be sold by such Selling Stockholder hereunder and
the compliance by such Selling Stockholder with all of the provisions of this
Agreement and the consummation of the transactions herein contemplated will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any statute, indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which such
Selling Stockholder is a party or by which such Selling Stockholder is bound or
to which any of the property or assets of such Selling Stockholder is subject,
nor will such action result in any violation

 

8



--------------------------------------------------------------------------------

of the provisions of any Organizational Documents (as defined below) of such
Selling Stockholder or any statute or any order, rule or regulation of any court
or governmental agency or body having jurisdiction over such Selling Stockholder
or the property of such Selling Stockholder; “Organizational Documents” means
the trust agreement and all other governing documents which grant or limit the
power of a trust or the power of a trustee of a trust;

(c) Such Selling Stockholder has, and immediately prior to the First Closing
Date and, if applicable, Option Closing Date (as defined in Section 2) such
Selling Stockholder will have, good and valid title to the Shares to be sold by
such Selling Stockholder hereunder, free and clear of all liens, encumbrances,
equities or claims; and, upon delivery of such Shares and payment therefor
pursuant hereto, good and valid title to such Shares, free and clear of all
liens, encumbrances, equities or claims, will pass to the several Underwriters.

(d) During the period beginning from the date hereof and continuing to and
including the date 90 days after the date of the Prospectus, not to offer, sell
contract to sell or otherwise dispose of, except as provided hereunder, any
securities of the Company that are substantially similar to the Shares,
including but not limited to any securities that are convertible into or
exchangeable for, or that represent the right to receive, Stock or any such
substantially similar securities (other than (i) pursuant to employee stock
option plans existing on, or upon the conversion or exchange of convertible or
exchangeable securities outstanding as of, the date of this Agreement, or
(ii) pursuant to the call, redemption or repurchase by the Company of its 8%
Subordinated Convertible Notes due 2013), without your prior written consent.
Notwithstanding the foregoing, if (i) during the last 17 days of the 90-day
restricted period the Company issues an earnings release or material news or a
material event relating to the Company occurs, or (ii) prior to the expiration
of the 90-day restricted period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of the
90-day period, the restrictions imposed in this clause shall continue to apply
until the expiration of the 18-day period beginning on the date of the issuance
of the earnings release or the occurrence of the material news or material
event.

(e) Such Selling Stockholder has not taken and will not take, directly or
indirectly, any action which is designed to or which has constituted or which
might reasonably be expected to cause or result in stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Shares.

(f) To the extent that any statements or omissions made in the Time of Sale
Prospectus, the Prospectus and the Registration Statement or any amendment or
supplement thereto are made in reliance upon and in conformity with written
information furnished to the Company by such Selling Stockholder expressly for
use therein, such Time of Sale Prospectus and the Registration Statement did,
and the Prospectus and any further amendments or supplements to the Registration
Statement and the Prospectus, when they become effective or are filed with the
Commission, as the case may be, will conform in all material respects to the
requirements of the Securities Act and the rules and regulations of the
Commission thereunder and will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading.

 

9



--------------------------------------------------------------------------------

(g) In order to document the Underwriters’ compliance with the reporting and
withholding provisions of the Tax Equity and Fiscal Responsibility Act of 1982
with respect to the transactions herein contemplated, such Selling Stockholder
will deliver to you prior to or at the Closing Date a properly completed and
executed United States Treasury Department Form W 9 (or other applicable form or
statement specified by Treasury Department regulations in lieu thereof).

(h) Such Selling Stockholder is not prompted to sell Shares by any information
concerning the Company which is not set forth in the Time of Sale Prospectus.

2. Agreements to Sell and Purchase. Each Selling Stockholder hereby agrees,
severally and not jointly, to sell the respective number of Firm Shares set
forth in Schedule I hereto opposite its name to the several Underwriters, and
each Underwriter, upon the basis of the representations and warranties herein
contained, but subject to the conditions hereinafter stated, agrees, severally
and not jointly, to purchase from the Selling Stockholders the respective number
of Firm Shares set forth in Schedule I hereto opposite such Underwriter’s name
at $11.76 a share (the “Purchase Price”).

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, each Selling Stockholder agrees,
severally and not jointly, to sell up to the respective number of Additional
Shares set forth in Schedule I hereto opposite its name to the Underwriters, and
the Underwriters shall have the right to purchase, severally and not jointly, up
to an aggregate of 675,000 Additional Shares at the Purchase Price. You may
exercise this right on behalf of the Underwriters in whole or from time to time
in part by giving written notice not later than 30 days after the date of this
Agreement. Any exercise notice shall specify the number of Additional Shares to
be purchased by the Underwriters and the date on which such shares are to be
purchased. Each purchase date must be at least one business day after the
written notice is given and may not be earlier than the First Closing Date nor
later than ten business days after the date of such notice. On each day, if any,
that Additional Shares are to be purchased (an “Option Closing Date”), which may
be the First Closing Date (the First Closing Date and each Option Closing Date,
if any, being sometimes referred to as a “Closing Date”), each Underwriter
agrees, severally and not jointly, to purchase the number of Additional Shares
(subject to such adjustments to eliminate fractional shares as you may
determine) that bears the same proportion to the total number of Additional
Shares to be purchased on such Option Closing Date as the number of Firm Shares
set forth in Schedule I hereto opposite the name of such Underwriter bears to
the total number of Firm Shares.

3. Terms of Public Offering. The Selling Stockholders and the Company are
advised by you that the Underwriters propose to make a public offering of their
respective portions of the Shares as soon after the Registration Statement and
this Agreement have become effective as in your judgment is advisable. The price
of the Shares initially offered to the public is referred to herein as the
“Public Offering Price”.

4. Payment and Delivery. Payment for the Firm Shares shall be made to each
Selling Stockholder in Federal or other funds immediately available in New York
City against delivery of such Firm Shares for the respective accounts of the
several Underwriters at 10:00 a.m., New York City time, on June 5, 2009, or at
such other time on the same or such other date, not later than June 12, 2009, as
shall be designated in writing by you. The time and date of such payment and
delivery are herein referred to as the “First Closing Date.”

 

10



--------------------------------------------------------------------------------

Payment for any Additional Shares shall be made to each Selling Stockholder in
Federal or other funds immediately available in New York City against delivery
of such Additional Shares for the respective accounts of the several
Underwriters at 10:00 a.m., New York City time, on the date specified in the
corresponding notice described in Section 2 or at such other time on the same or
on such other date, in any event not later than July 3, 2009, as shall be
designated in writing by you.

The Firm Shares and Additional Shares shall be registered in such names and in
such denominations as you shall request in writing not later than one full
business day prior to the First Closing Date or the applicable Option Closing
Date, as the case may be. The Firm Shares and Additional Shares shall be
delivered to you on the First Closing Date or an Option Closing Date, as the
case may be, for the respective accounts of the several Underwriters, with any
transfer taxes payable in connection with the transfer of the Shares to the
Underwriters duly paid, against payment of the Purchase Price therefor.

5. Conditions to the Underwriters’ Obligations

The several obligations of the Underwriters to purchase and pay for the Firm
Shares on the First Closing Date and for the Additional Shares on each Option
Closing Date are subject to the following conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date, there shall not have occurred any change, or any development
involving a prospective change, in the condition, financial or otherwise, or in
the earnings, business or operations of the Company and its subsidiaries, taken
as a whole, from that set forth in the Time of Sale Prospectus as of the date of
this Agreement that, in your judgment, is material and adverse and that makes
it, in your judgment, impracticable to market the Shares on the terms and in the
manner contemplated in the Time of Sale Prospectus.

(b) The Representative shall have received on the Closing Date a certificate
(addressed to each Underwriter), dated the Closing Date and signed by an
executive officer of the Company, to the effect that the representations and
warranties of the Company contained in this Agreement are true and correct as of
the Closing Date and that the Company has complied with all of the agreements
and satisfied all of the conditions on its part to be performed or satisfied
hereunder on or before the Closing Date.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c) The Representative shall have received on the Closing Date an opinion
(addressed to each Underwriter) of (i) Greenberg Traurig, P.A., outside counsel
for the Company and MasTec North America, Inc., and (ii) outside counsel
satisfactory to the Representative to each Significant Subsidiary other than
MasTec North America, Inc. with respect to each such Significant Subsidiary,
dated the Closing Date, to the effect that:

(i) the Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own its property and to conduct its
business as described in the Time of Sale Prospectus;

 

11



--------------------------------------------------------------------------------

(ii) each Significant Subsidiary of the Company has been duly incorporated, is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation, has the corporate power and authority to own
its property and to conduct its business as described in the Time of Sale
Prospectus;

(iii) the authorized capital stock of the Company conforms as to legal matters
to the description thereof contained in each of the Time of Sale Prospectus and
the Prospectus;

(iv) [reserved];

(v) each Significant Subsidiary’s authorized capital stock or limited liability
company interests is as set forth on Exhibit A, and based solely on our review
of such Significant Subsidiary’s stock ledger, the Company is the direct or
indirect owner of record of the shares of such Significant Subsidiary’s capital
stock or limited liability company interests as set forth on Exhibit A;

(vi) the Shares have been duly authorized and are validly issued, fully paid and
non-assessable;

(vii) this Agreement has been duly authorized, executed and delivered by the
Company;

(viii) the execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement will not contravene any
provision of applicable law or the certificate of incorporation or by-laws of
the Company or, to the best of such counsel’s knowledge, any agreement that has
been filed as an exhibit to the Registration Statement, or, to the best of such
counsel’s knowledge, any judgment, order or decree of any governmental body,
agency or court having jurisdiction over the Company or any Significant
Subsidiary, and no consent, approval, authorization or order of, or
qualification with, any governmental body or agency is required for the
performance by the Company of its obligations under this Agreement, except such
as may be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Shares;

(ix) the statements relating to legal matters or documents included in (A) the
Registration Statement under the captions “Description of Common and Preferred
Stock,” “Plan of Distribution” and (B) the Time of Sale Prospectus and the
Prospectus under the caption “Underwriting”, in each case fairly summarize in
all material respects such matters or documents;

(x) after due inquiry, such counsel does not know of any legal or governmental
proceedings pending or threatened to which the Company or any Significant
Subsidiary is a party or to which any of the properties of the Company or any
Significant Subsidiary is subject that are required to be described in the
Registration Statement or the Prospectus and are not so described by Item 103 of
Regulation S-K under the Securities Act;

 

12



--------------------------------------------------------------------------------

(xi) the Company is not required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended; and

(xii) (A) in the opinion of such counsel, the Registration Statement and the
Prospectus (except for the financial statements and financial schedules and
other financial and statistical data included therein, as to which such counsel
need not express any opinion) appear on their face to be appropriately
responsive in all material respects to the requirements of the Securities Act
and the applicable rules and regulations of the Commission thereunder, and
(B) nothing has come to the attention of such counsel that causes such counsel
to believe that (1) the Registration Statement or the prospectus included
therein (except for the financial statements and financial schedules and other
financial and statistical data included therein, as to which such counsel need
not express any belief) at the time the Registration Statement became effective
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (2) the Time of Sale Prospectus (except for the financial
statements and financial schedules and other financial and statistical data
included therein, as to which such counsel need not express any belief) as of
the date of this Agreement and as amended or supplemented, if applicable, as of
the Closing Date contained or contains any untrue statement of a material fact
or omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (3) the Prospectus (except for the financial statements
and financial schedules and other financial and statistical data included
therein, as to which such counsel need not express any belief) as of its date
and as amended or supplemented, if applicable, as of the Closing Date contained
or contains any untrue statement of a material fact or omitted or omits to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

(d) The Representative shall have received on the Closing Date an opinion
(addressed to each Underwriter) of Shearman & Sterling LLP, counsel for the
Underwriters, dated the Closing Date, in form and substance satisfactory to the
Representative.

With respect to Section 5(c)(xii) above, Greenberg Traurig, P.A. and Shearman &
Sterling LLP may state that their opinions and beliefs are based upon their
participation in the preparation of the Registration Statement, the Time of Sale
Prospectus and Prospectus and any amendments or supplements thereto and review
and discussion of the contents thereof, but are without independent check or
verification, except as specified.

The opinion of Greenberg Traurig, P.A. described in Section 5(c) above shall be
rendered to the Underwriters at the request of the Company and shall so state
therein.

(e) The Representative shall have received, on each of the date hereof and the
Closing Date, a letter (addressed to each Underwriter) dated the date hereof or
the Closing Date, as the case may be, in form and substance satisfactory to the
Representative, from BDO Seidman, independent public accountants for the Company
and Pumpco, Inc., containing statements and information of

 

13



--------------------------------------------------------------------------------

the type ordinarily included in accountants’ “comfort letters” to underwriters
with respect to the financial statements and certain financial information
(including pro forma financial information) contained in the Registration
Statement, the Time of Sale Prospectus and the Prospectus; provided that the
letter delivered on the Closing Date shall use a “cut-off date” not earlier than
the date hereof.

(f) The Representative shall have received, on each of the date hereof and the
Closing Date, a letter (addressed to each Underwriter) dated the date hereof or
the Closing Date, as the case may be, in form and substance satisfactory to the
Representative, from Eide Bailly LLP, independent public accountants for Wanzek
Construction, Inc., a North Dakota corporation, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in the Registration Statement, the Time of Sale Prospectus
and the Prospectus; provided that the letter delivered on the Closing Date shall
use a “cut-off date” not earlier than the date hereof.

(g) The “lock-up” agreements, each substantially in the form of Exhibit A
hereto, between you and certain shareholders, officers and directors of the
Company relating to sales and certain other dispositions of shares of Common
Stock or certain other securities, delivered to you on or before the date
hereof, shall be in full force and effect on the Closing Date.

(h) The Representative shall have received on the Closing Date an opinion
(addressed to each Underwriter) of Albert de Cardenas, Esq., inside counsel for
the Company, dated the Closing Date, to the effect that (i) the shares of Common
Stock outstanding have been duly authorized and are validly issued, fully paid
and non-assessable, (ii) the Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the Company and its subsidiaries, taken as a whole,
(iii) each Significant Subsidiary is duly qualified to transact business and is
in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the Company and its subsidiaries, taken as a whole
and (iv) except as otherwise disclosed in the Registration Statement, there are
no material pending legal proceedings to which the Company or any of its
subsidiaries is a party or of which any of their property is the subject.

(i) At the Closing Date, the Shares shall have been approved for listing on the
New York Stock Exchange, subject only to official notice of issuance.

(j) The Representative shall have received on the Closing Date a certificate
(addressed to each Underwriter), dated the Closing Date and signed by an
authorized representative of each of the Selling Stockholders, to the effect
that the representations and warranties of such Selling Stockholder contained in
this Agreement are true and correct as of the Closing Date and that such Selling
Stockholder has complied with all of the agreements and satisfied all of the
conditions on its part to be performed or satisfied hereunder on or before the
Closing Date.

 

14



--------------------------------------------------------------------------------

(k) The Representative shall have received on the Closing Date an opinion
(addressed to each Underwriter) of Fabyanske, Westra, Hart & Thomson P.A.,
counsel for the Selling Stockholders, dated the Closing Date, to the effect
that:

(i) This Agreement has been duly executed and delivered by or on behalf of each
Selling Stockholder; and the sale of the Shares to be sold by each Selling
Stockholder hereunder and the compliance by such Selling Stockholder with all of
the provisions of this Agreement and the consummation of the transactions herein
contemplated will not conflict with or result in a breach or violation of any
terms or provisions of, or constitute a default under, any statute, indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument known
to such counsel to which such Selling Stockholder is a party or by which such
Selling Stockholder is bound or to which any of the property or assets of such
Selling Stockholder is subject, nor will such action result in any violation of
the provisions of any Organizational Documents of such Selling Stockholder or
any order, rule or regulation known to such counsel of any court or governmental
agency or body having jurisdiction over such Selling Stockholder or the property
of such Selling Stockholder;

(ii) No consent, approval, authorization or order of any court or governmental
agency or body is required for the consummation of the transactions contemplated
by this Agreement in connection with the Shares to be sold by each Selling
Stockholder hereunder, which have been duly obtained and are in full force and
effect, such as have been obtained under the Act and such as may be required
under state securities or Blue Sky laws in connection with the purchase and
distribution of such Shares by the Underwriters;

(iii) Immediately prior to the First Closing Date or, if applicable, Option
Closing Date, each Selling Stockholder had good and valid title to the Shares to
be sold at such First Closing Date or, if applicable, Option Closing Date by
such Selling Stockholder under this Agreement, free and clear of all liens,
encumbrances, equities or claims, and full right, power and authority to sell,
assign, transfer and deliver the Shares to be sold by such Selling Stockholder
hereunder; and

(iv) Good and valid title to such Shares, free and clear of all liens,
encumbrances, equities or claims, has been transferred to each of the several
Underwriters who have purchased such Shares in good faith and without notice of
any such lien, encumbrance, equity or claim or any other adverse claim within
the meaning of the Uniform Commercial Code.

In rendering the opinion in paragraph (iii), such counsel may rely upon a
certificate of each Selling Stockholder in respect of matters of fact as to
ownership of, and liens, encumbrances, equities or claims on, the Shares sold by
such Selling Stockholder, provided that such counsel shall state that they
believe that both you and they are justified in relying upon such certificate.

The several obligations of the Underwriters to purchase Additional Shares
hereunder are subject to the delivery to you on the applicable Option Closing
Date of such documents as you may reasonably request with respect to the good
standing of the Company, the due authorization and issuance of the Additional
Shares to be sold on such Option Closing Date and other matters related to the
delivery of such Additional Shares.

 

15



--------------------------------------------------------------------------------

6. Covenants of the Company. The Company covenants with each Underwriter as
follows:

(a) To furnish to you, without charge, three signed copies of the Registration
Statement (including exhibits thereto) and for delivery to each other
Underwriter a conformed copy of the Registration Statement (without exhibits
thereto) and to furnish to you in New York City, without charge, prior to 10:00
a.m. New York City time on the business day next succeeding the date of this
Agreement and during the period mentioned in Section 6(e) or 6(f) below, as many
copies of the Time of Sale Prospectus, the Prospectus and any supplements and
amendments thereto or to the Registration Statement as you may reasonably
request.

(b) Before amending or supplementing the Registration Statement, the Time of
Sale Prospectus or the Prospectus, to furnish to you a copy of each such
proposed amendment or supplement and not to file any such proposed amendment or
supplement to which you reasonably object, and to file with the Commission
within the applicable period specified in Rule 424(b) under the Securities Act
any prospectus required to be filed pursuant to such Rule.

(c) To furnish to you a copy of each proposed free writing prospectus to be
prepared by or on behalf of, used by, or referred to by the Company and not to
use or refer to any proposed free writing prospectus to which you reasonably
object.

(d) Not to take any action that would result in an Underwriter or the Company
being required to file with the Commission pursuant to Rule 433(d) under the
Securities Act a free writing prospectus prepared by or on behalf of the
Underwriter that the Underwriter otherwise would not have been required to file
thereunder.

(e) If the Time of Sale Prospectus is being used to solicit offers to buy the
Shares at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Time of Sale Prospectus in order to make
the statements therein, in the light of the circumstances, not misleading, or if
any event shall occur or condition exist as a result of which the Time of Sale
Prospectus conflicts with the information contained in the Registration
Statement then on file, or if, in the opinion of counsel for the Underwriters,
it is necessary to amend or supplement the Time of Sale Prospectus to comply
with applicable law, forthwith to prepare, file with the Commission and furnish,
at its own expense, to the Underwriters and to any dealer upon request, either
amendments or supplements to the Time of Sale Prospectus so that the statements
in the Time of Sale Prospectus as so amended or supplemented will not, in the
light of the circumstances when delivered to a prospective purchaser, be
misleading or so that the Time of Sale Prospectus, as amended or supplemented,
will no longer conflict with the Registration Statement, or so that the Time of
Sale Prospectus, as amended or supplemented, will comply with applicable law.

 

16



--------------------------------------------------------------------------------

(f) If, during such period after the first date of the public offering of the
Shares as in the opinion of counsel for the Underwriters the Prospectus (or in
lieu thereof the notice referred to in Rule 173(a) under the Securities Act) is
required by law to be delivered in connection with sales by an Underwriter or
dealer, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein, in the light of the circumstances when the Prospectus (or in lieu
thereof the notice referred to in Rule 173(a) under the Securities Act) is
delivered to a purchaser, not misleading, or if, in the opinion of counsel for
the Underwriters, it is necessary to amend or supplement the Prospectus to
comply with applicable law, forthwith to prepare, file with the Commission and
furnish, at its own expense, to the Underwriters and to the dealers (whose names
and addresses you will furnish to the Company) to which Shares may have been
sold by you on behalf of the Underwriters and to any other dealers upon request,
either amendments or supplements to the Prospectus so that the statements in the
Prospectus as so amended or supplemented will not, in the light of the
circumstances when the Prospectus (or in lieu thereof the notice referred to in
Rule 173(a) under the Securities Act) is delivered to a purchaser, be misleading
or so that the Prospectus, as amended or supplemented, will comply with
applicable law.

(g) To endeavor to qualify the Shares for offer and sale under the securities or
Blue Sky laws of such jurisdictions as you shall reasonably request.

(h) To make generally available to the Company’s security holders and to you as
soon as practicable an earning statement covering a period of at least twelve
months beginning with the first fiscal quarter of the Company occurring after
the date of this Agreement which shall satisfy the provisions of Section 11(a)
of the Securities Act and the rules and regulations of the Commission
thereunder.

(i) The Company will use its best efforts to affect the listing of the Shares on
the New York Stock Exchange before the First Closing Date.

(j) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay or cause
to be paid all expenses incident to the performance of its obligations under
this Agreement, including: (i) the fees, disbursements and expenses of the
Company’s counsel and the Company’s accountants in connection with the
registration and delivery of the Shares under the Securities Act and all other
fees or expenses in connection with the preparation and filing of the
Registration Statement, any preliminary prospectus, the Time of Sale Prospectus,
the Prospectus, any free writing prospectus prepared by or on behalf of, used
by, or referred to by the Company and amendments and supplements to any of the
foregoing, including all printing costs associated therewith, and the mailing
and delivering of copies thereof to the Underwriters and dealers, in the
quantities hereinabove specified, (ii) the cost of printing or producing any
Blue Sky or Legal Investment memorandum in connection with the offer and sale of
the Shares under state securities laws and all expenses in connection with the
qualification of the Shares for offer and sale under state securities laws as
provided in Section 6(g) hereof, including filing fees and the reasonable fees
and disbursements of counsel for the Underwriters in connection with such
qualification and in connection with the Blue Sky or Legal Investment
memorandum, (iii) all filing fees and the reasonable fees and disbursements of
counsel to the Underwriters incurred in connection with the review and
qualification of the offering of the Shares by the National Association of
Securities Dealers, Inc., (iv) all costs and

 

17



--------------------------------------------------------------------------------

expenses incident to listing the Shares on The New York Stock Exchange, (v) the
cost of printing certificates representing the Shares, (vii) the costs and
charges of any transfer agent, registrar or depositary, (vi) the costs and
expenses of the Company relating to investor presentations on any “road show”
undertaken in connection with the marketing of the offering of the Shares,
including, without limitation, expenses associated with the preparation or
dissemination of any electronic roadshow, expenses associated with the
production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company, travel and lodging expenses of the
representatives and officers of the Company and any such consultants, and the
cost of any aircraft chartered in connection with the road show, (vii) the
document production charges and expenses associated with printing this Agreement
and (viii) all other costs and expenses incident to the performance of the
obligations of the Company hereunder for which provision is not otherwise made
in this Section; provided, however, that the Selling Shareholders shall be
responsible for all underwriting discounts, brokers’ commissions and the like
with respect to their respective Shares and any other fees and expenses incurred
by or on their behalf (including, without limitation, fees and expenses of their
own counsel and advisors). It is understood, however, that except as provided in
this Section, Section 8 entitled “Indemnity and Contribution” and the last
paragraph of Section 10 below, the Underwriters will pay all of their costs and
expenses, including fees and disbursements of their counsel, stock transfer
taxes payable on resale of any of the Shares by them and any advertising
expenses connected with any offers they may make.

The Company also covenants with each Underwriter that, without the prior written
consent of the Representative, it will not, during the period ending 90 days
after the date of the Prospectus, (1) offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, lend, or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock
or (2) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of the Common
Stock, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of Common Stock or such other securities, in cash or
otherwise or (3) file any registration statement with the Commission relating to
the offering of any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, other than a registration
statement on Form S-8 relating to the issuance by the Company of stock options
or restricted stock grants pursuant to employee plans in existence on the date
hereof. Notwithstanding the foregoing, if (i) during the last 17 days of the
90-day restricted period the Company issues an earnings release or material news
or a material event relating to the Company occurs, or (ii) prior to the
expiration of the 90-day restricted period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the 90-day period, the restrictions imposed in this paragraph shall continue to
apply until the expiration of the 18-day period beginning on the date of the
issuance of the earnings release or the occurrence of the material news or
material event.

The restrictions contained in the preceding paragraph shall not apply to (a) the
Shares to be sold hereunder, (b) the issuance by the Company of shares of Common
Stock upon the exercise of an option or warrant (other than shares of Common
Stock issued upon the exercise of stock options granted pursuant to employee
plans in existence on the date hereof) or the conversion of a security

 

18



--------------------------------------------------------------------------------

outstanding on the date hereof of which the Representative has been advised in
writing, (c) the issuance by the Company of stock options or restricted stock
grants pursuant to employee plans in existence on the date hereof, (d) the
filing of a registration statement with the Commission relating to the resale of
certain shares of Common Stock that may be issued from time to time in
connection with certain “earn-out” provisions related to certain of the
Company’s previous acquisitions, (e) the issuance and registration for resale by
the Company of up to 2,000,000 shares of Common Stock as consideration for
potential acquisitions, and (f) the issuance by the Company of its 4.00% Senior
Convertible Notes due 2014.

7. Covenant of the Underwriters. Each Underwriter severally covenants with each
of the Company and each Selling Stockholder not to take any action that would
result in the Company or such Selling Stockholder being required to file with
the Commission under Rule 433(d) a free writing prospectus prepared by or on
behalf of such Underwriter that otherwise would not be required to be filed by
the Company or such Selling Stockholder thereunder, but for the action of the
Underwriter.

8. Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Underwriter, each person, if any, who controls any Underwriter
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and each
affiliate of any Underwriter within the meaning of Rule 405 under the Securities
Act from and against any and all losses, claims, damages and liabilities
(including, without limitation, any legal or other expenses reasonably incurred
in connection with defending or investigating any such action or claim) caused
by any untrue statement or alleged untrue statement of a material fact contained
in the Registration Statement or any amendment thereof, any preliminary
prospectus, the Time of Sale Prospectus, any issuer free writing prospectus as
defined in Rule 433(h) under the Securities Act, any Company information that
the Company has filed, or is required to file, pursuant to Rule 433(d) of the
Securities Act, any “road show” (as defined in Rule 433) not constituting an
issuer free writing prospectus as defined in Rule 433(h) under the Securities
Act (a “Non-Prospectus Road Show”) or the Prospectus or any amendment or
supplement thereto, or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information relating to any
Underwriter furnished to the Company in writing by such Underwriter through the
Representative expressly for use therein.

(b) Each Selling Stockholder agrees to indemnify and hold harmless each
Underwriter, each person, if any, who controls any Underwriter within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act, and each affiliate of any Underwriter within the meaning of Rule 405 under
the Securities Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or any amendment thereof,
any preliminary prospectus, the Time of Sale Prospectus, any issuer free writing
prospectus as defined in Rule 433(h) under the Securities Act, any Company
information that the Company has filed, or is required to file, pursuant to Rule
433(d) of the Securities Act, any Non-Prospectus Road Show or the Prospectus or
any amendment or supplement thereto, or

 

19



--------------------------------------------------------------------------------

caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, insofar as such losses, claims, damages or liabilities are caused by
any such untrue statement or omission or alleged untrue statement or omission
based upon information furnished to the Company in writing by such Selling
Stockholder expressly for use therein, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information relating to any
Underwriter furnished to the Company in writing by such Underwriter through the
Representative expressly for use therein; provided, however, that any
liabilities that each Selling Shareholder shall have under this Section 8(b)
shall not exceed the gross proceeds of the offering of the Shares received by
such Selling Shareholder.

(c) Each Underwriter agrees, severally and not jointly, to indemnify and hold
harmless each Selling Stockholder and the Company, its directors, its officers
who sign the Registration Statement and each person, if any, who controls such
Selling Stockholder and the Company within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from such Selling Stockholder and the Company to such
Underwriter, but only with reference to information relating to such Underwriter
furnished to the Company in writing by such Underwriter through the
Representative expressly for use in the Registration Statement, any preliminary
prospectus, the Time of Sale Prospectus, any issuer free writing prospectus,
Non-Prospectus Road Show or the Prospectus or any amendment or supplement
thereto.

(d) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a), 8(b) or 8(c), such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by the Representative, in the case of parties indemnified
pursuant to Section 8(a) and 8(b), and by the Selling Stockholders and the
Company, in the case of parties indemnified pursuant to Section 8(c). The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party from and against any loss or liability by reason
of such settlement or judgment. Notwithstanding the foregoing sentence, if at
any time an indemnified party shall have

 

20



--------------------------------------------------------------------------------

requested an indemnifying party to reimburse the indemnified party for fees and
expenses of counsel as contemplated by the second and third sentences of this
paragraph, the indemnifying party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by such indemnifying
party of the aforesaid request and (ii) such indemnifying party shall not have
reimbursed the indemnified party in accordance with such request prior to the
date of such settlement. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.

(e) To the extent the indemnification provided for in Section 8(a), 8(b) or 8(c)
is unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Selling
Stockholders and the Company on the one hand and the Underwriters on the other
hand from the offering of the Shares or (ii) if the allocation provided by
clause 8(e)(i) above is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
8(e)(i) above but also the relative fault of the Selling Stockholders and the
Company on the one hand and of the Underwriters on the other hand in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Selling Stockholders and the Company on the
one hand and the Underwriters on the other hand in connection with the offering
of the Shares shall be deemed to be in the same respective proportions as the
net proceeds from the offering of the Shares (before deducting expenses)
received by the Selling Stockholders and the Company and the total underwriting
discounts and commissions received by the Underwriters, in each case as set
forth in the table on the cover of the Prospectus, bear to the aggregate Public
Offering Price of the Shares. The relative fault of the Selling Stockholders and
the Company on the one hand and the Underwriters on the other hand shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Selling Stockholders and
the Company or by the Underwriters and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Underwriters’ respective obligations to contribute pursuant to
this Section 8 are several in proportion to the respective number of Shares they
have purchased hereunder, and not joint.

(f) The Selling Stockholders, the Company and the Underwriters agree that it
would not be just or equitable if contribution pursuant to this Section 8 were
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in Section 8(e). The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages and liabilities referred to in Section 8(e) shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such

 

21



--------------------------------------------------------------------------------

indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 8, no Underwriter shall
be required to contribute any amount in excess of the amount by which the total
price at which the Shares underwritten by it and distributed to the public were
offered to the public exceeds the amount of any damages that such Underwriter
has otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The remedies provided for in this Section 8 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

(g) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Selling Stockholders
and the Company contained in this Agreement shall remain operative and in full
force and effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of any Underwriter, any person controlling
any Underwriter or any affiliate of any Underwriter or by or on behalf of each
Selling Stockholder or the Company, its officers or directors or any person
controlling such Selling Stockholder or the Company and (iii) acceptance of and
payment for any of the Shares.

9. Termination. The Underwriters may terminate this Agreement by notice given by
you to the Selling Stockholders and the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date (i) trading generally
shall have been suspended or materially limited on, or by, as the case may be,
any of The New York Stock Exchange, the American Stock Exchange, the Nasdaq
National Market, the Chicago Board of Options Exchange, the Chicago Mercantile
Exchange or the Chicago Board of Trade, (ii) trading of any securities of the
Company shall have been suspended on any exchange or in any over-the-counter
market, (iii) a material disruption in securities settlement, payment or
clearance services in the United States shall have occurred, (iv) any moratorium
on commercial banking activities shall have been declared by Federal or New York
State authorities or (v) there shall have occurred any outbreak or escalation of
hostilities, or any change in financial markets or any calamity or crisis that,
in your judgment, is material and adverse and which, singly or together with any
other event specified in this clause (v), makes it, in your judgment,
impracticable or inadvisable to proceed with the offer, sale or delivery of the
Shares on the terms and in the manner contemplated in the Time of Sale
Prospectus or the Prospectus.

10. Effectiveness; Defaulting Underwriters. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the First Closing Date or an Option Closing Date, as the case may be, any
one or more of the Underwriters shall fail or refuse to purchase Shares that it
has or they have agreed to purchase hereunder on such date, and the aggregate
number of Shares which such defaulting Underwriter or Underwriters agreed but
failed or refused to purchase is not more than one-tenth of the aggregate number
of the Shares to be purchased on such date, the other Underwriters shall be
obligated severally in the proportions that the number of Firm Shares set forth
opposite their respective names in Schedule I bears to the aggregate number of
Firm Shares set forth

 

22



--------------------------------------------------------------------------------

opposite the names of all such non-defaulting Underwriters, or in such other
proportions as you may specify, to purchase the Shares which such defaulting
Underwriter or Underwriters agreed but failed or refused to purchase on such
date; provided that in no event shall the number of Shares that any Underwriter
has agreed to purchase pursuant to this Agreement be increased pursuant to this
Section 10 by an amount in excess of one-ninth of such number of Shares without
the written consent of such Underwriter. If, on the First Closing Date, any
Underwriter or Underwriters shall fail or refuse to purchase Firm Shares and the
aggregate number of Firm Shares with respect to which such default occurs is
more than one-tenth of the aggregate number of Firm Shares to be purchased on
such date, and arrangements satisfactory to you, each Selling Stockholder and
the Company for the purchase of such Firm Shares are not made within 36 hours
after such default, this Agreement shall terminate without liability on the part
of any non-defaulting Underwriter, such Selling Stockholder or the Company. In
any such case either you, the Selling Stockholders or the Company shall have the
right to postpone the First Closing Date, but in no event for longer than seven
days, in order that the required changes, if any, in the Registration Statement,
in the Time of Sale Prospectus, in the Prospectus or in any other documents or
arrangements may be effected. If, on an Option Closing Date, any Underwriter or
Underwriters shall fail or refuse to purchase Additional Shares and the
aggregate number of Additional Shares with respect to which such default occurs
is more than one-tenth of the aggregate number of Additional Shares to be
purchased on such Option Closing Date, the non-defaulting Underwriters shall
have the option to (i) terminate their obligation hereunder to purchase the
Additional Shares to be sold on such Option Closing Date or (ii) purchase not
less than the number of Additional Shares that such non-defaulting Underwriters
would have been obligated to purchase in the absence of such default. Any action
taken under this paragraph shall not relieve any defaulting Underwriter from
liability in respect of any default of such Underwriter under this Agreement.

If this Agreement shall be terminated by the Underwriters, or any of them,
because of any failure or refusal on the part of the Selling Stockholders or the
Company to comply with the terms or to fulfill any of the conditions of this
Agreement, or if for any reason the Selling Stockholders or the Company shall be
unable to perform its obligations under this Agreement, the Company will
reimburse the Underwriters or such Underwriters as have so terminated this
Agreement with respect to themselves, severally, for all out-of-pocket expenses
(including the fees and disbursements of their counsel) reasonably incurred by
such Underwriters in connection with this Agreement or the offering contemplated
hereunder.

11. Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Shares,
represents the entire agreement between the Selling Stockholders, the Company
and the Underwriters with respect to the preparation of any preliminary
prospectus, the Time of Sale Prospectus, the Prospectus, the conduct of the
offering, and the purchase and sale of the Shares.

(b) Each Selling Stockholder and Company acknowledge that in connection with the
offering of the Shares: (i) the Underwriters have acted at arms length, are not
agents of, and owe no fiduciary duties to, such Selling Stockholder, the Company
or any other person, (ii) the Underwriters owe such Selling Stockholder and the
Company only those duties and obligations set forth in this Agreement and prior
written agreements (to the extent not superseded by this Agreement), if any, and
(iii) the Underwriters may

 

23



--------------------------------------------------------------------------------

have interests that differ from those of the Company or such Selling
Stockholder. Each Selling Stockholder and the Company waive to the full extent
permitted by applicable law any claims each of them may have against the
Underwriters arising from an alleged breach of fiduciary duty in connection with
the offering of the Shares.

12. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

13. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

14. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

15. Notices. All communications hereunder shall be in writing and effective only
upon receipt and shall be delivered, mailed or sent to: (i) Morgan Stanley & Co.
Incorporated, 1585 Broadway, New York, New York 10036, Attention: Equity
Syndicate Desk; (ii) the Selling Stockholders, to the addresses set forth in
Schedule I; and (iii) the Company, 800 S. Douglas Road, 12th Floor, Coral
Gables, Florida 33134, Attention: Albert de Cardenas Esq.

 

24



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company one of the counterparts hereof, whereupon
it will become a binding agreement between the Company, the Selling Stockholders
and the several Underwriters in accordance with its terms.

 

Very truly yours,

 

MASTEC, INC.

By:   /s/ Alberto de Cardenas

Name:

Title:

 

Alberto de Cardenas

Executive Vice President &

General Counsel

 

26



--------------------------------------------------------------------------------

TRUST B UNDER THE AMENDED AND RESTATED LIVING TRUST OF LEO WANZEK By:   /s/ Jon
Wanzek

Name:

Title:

 

Jon Wanzek

Trustee

 

SIGNATURE PAGE TO UNDERWRITING AGREEMENT



--------------------------------------------------------------------------------

JANET L. WANZEK

 

By: Jon L. Wanzek

/s/ Jon Wanzek

 

SIGNATURE PAGE TO UNDERWRITING AGREEMENT



--------------------------------------------------------------------------------

THE WANZEK CONSTRUCTION 2008 IRREVOCABLE TRUST By:   /s/ Jon Wanzek

Name:

Title:

 

Jon Wanzek

Administrative Trustee

 

SIGNATURE PAGE TO UNDERWRITING AGREEMENT



--------------------------------------------------------------------------------

JON L. WANZEK /s/ Jon Wanzek

 

SIGNATURE PAGE TO UNDERWRITING AGREEMENT



--------------------------------------------------------------------------------

THE JON L. WANZEK 2008 TWO-YEAR IRREVOCABLE ANNUITY TRUST By:   /s/ Jon Wanzek

Name:

Title:

 

Jon Wanzek

Trustee

 

SIGNATURE PAGE TO UNDERWRITING AGREEMENT



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and

accepted as of the date first above written

 

MORGAN STANLEY & CO. INCORPORATED By:   /s/ Kent Hitchcock

Name:

Title:

 

Kent Hitchcock

Managing Director

 

SIGNATURE PAGE TO UNDERWRITING AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

 

Underwriter

   Number of
Firm Shares

Morgan Stanley & Co. Incorporated

   4,100,000

FBR Capital Markets & Co.

   400,000

Total

   4,500,000

 

Selling Stockholder

   Number of
Firm Shares    Number of
Additional
Shares

Trust B under the Amended and Restated Living Trust of Leo Wanzek dated
February 2, 2000, a North Dakota trust

   1,941,940    291,291

Address:

421 Harwood Drive S.

Fargo, North Dakota 58104

Janet L. Wanzek, a North Dakota resident

   126,032    18,905

Address:

16550 37th Street SE

Fargo, North Dakota 58103

The Wanzek Construction 2008 Irrevocable Trust, a North Dakota trust

   1,105,768    165,865

Address:

421 Harwood Drive S.

Fargo, North Dakota 58104

Jon L. Wanzek, a North Dakota resident

   1,086,642    162,996

Address:

421 Harwood Drive S.

Fargo, North Dakota 58104

The Jon L. Wanzek 2008 Two-Year Irrevocable

Annuity Trust, a North Dakota trust

   239,618    35,943

Address:

421 Harwood Drive S.

Fargo, North Dakota 58104

     

Total

   4,500,000    675,000



--------------------------------------------------------------------------------

SCHEDULE II

Time of Sale Prospectus

 

  1. Preliminary Prospectus dated June 1, 2009

 

  2. Free Writing Prospectus dated June 1, 2009



--------------------------------------------------------------------------------

SCHEDULE III

Significant Subsidiaries

MasTec North America, Inc.

DirectStar TV, LLC

Power Partners MasTec, LLC

Wanzek Construction, Inc.